Citation Nr: 1734518	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to March 1977. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO declined to reopen the claim for service connection for a low back disability.  Subsequently in a June 2010 statement of the case (SOC) the RO determined new and material evidence had been submitted and reopened the claim of entitlement to service connection for a low back disability.
  
The Veteran was provided with a travel Board hearing in May 2013.  A transcript of that hearing is of record.

This case was previously before the Board in June 2014, when the Board found that new and material evidence had been received sufficient to reopen the claim for service connection for a low back disability and the matter was remanded for further development.

New and relevant documentary evidence has not been added to the record since the March 2017 Supplemental Statement of the Case (SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) and virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's low back disability did not manifest during, or as a result of active military service.




CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in October 2008, prior to the RO's unfavorable decision.  The letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.    

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA examination reports are now a part of the claims file.  Subsequent to the June 2014 Board remand, the VA sent requests to obtain medical treatment records for the Veteran's low back disability from the South Texas Veterans Health Care System (San Antonio) and Central Texas Veterans Health Care System (Temple).  San Antonio provided a negative response regarding such records in July 2014.  Temple provided medical records from 1991 through 1994, but provided a negative response regarding the remaining time periods.  Thus, the Board finds that VA has met its duty to assist in obtaining the relevant records.

The Board also finds that the June 2010 VA medical examination is adequate because it includes consideration of an accurate history and an opinion that is definitive and supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for his low back disability, but only to the extent that it involves arthritis of the lower back. See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. §3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Factual Background

The Veteran contends that he has a low back disability that is due to his military service.  Specifically, the Veteran claims that he injured his back while in service when he was pulling an antenna out of a truck, and that he has had back pain ever since.

The Veteran's service treatment records include examinations from February 1974 and November 1976 that both indicate "normal" results for "spine, other musculoskeletal."  In a November 1976 report of medical history, the Veteran reported having recurrent back pain, and a note in the file indicated that he had acute lower back pain with no history of trauma.  In December 1976, the Veteran sought treatment for sharp pain in the left side of his back.  The examiner noted that there was no sign of muscle spasm or reddening of the skin and recommended back exercises.

The Veteran's post-service medical records show a diagnosis for cervical osteoarthritis with spinal nerve impingement in November 1998.

In November 2003, the Veteran was involved in a motor vehicle accident that caused him mild neck pain.  In August 2004, the Veteran sought medical attention for an injury he sustained while at work practicing passive restraint techniques.  The Veteran reported pain to his neck, right shoulder, and mid back.  In August 2004, the Veteran was involved in another motor vehicle accident and reported injuries to his neck and mid back.  The medical examiner noted DJD of the LS-spine.

The Veteran was diagnosed with lumbar neuritis cervialgia and shoulder pain in September 2004.

An MRI from June 2008 revealed mild osteophytosis at L3-S1, and a dissecated intervertebral disc at L5-S1 with an annular disc bulge.

The Veteran was provided with a VA examination to determine the nature and etiology of his claimed back condition in June 2010.  The Veteran reported that the pain began long ago, around 1989-1990.  The Veteran also reported a work related injury as a correctional officer when he fell backwards and hit his lower back on a bench in 1997.  The VA examiner diagnosed the Veteran with lumbar strain, DDD at L5-S1, and mild osteophytosis at L3-S1.  The examiner noted that the Veteran had non-traumatic back pain in December 1976 in service over the left side of the lumbar spine upon turning his body, but there were no more consultations for low back pain while in service.  He added that the Veteran's low back pain began steadily in 1990, and he suffered a work-related injury in 1997.  The examiner noted that the Veteran is obese class II with a BMI of 37.5 and has DJD of other areas of his body, including both knees.  The examiner concluded that the Veteran's current DDD, DJD of his spine is less likely than not related to military service, and more likely related to his body habitus, work-related injury, and DJD from obesity and perhaps genetic predisposition.



Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with a low back disability, to include lumbar neuritis cervialgia, DDD, DJD, and mild osteophytosis.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability.

In order to establish service connection on a presumptive basis for a chronic disease, the Veteran's DJD of the back must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of active duty service.  In this case, there is no medical evidence or competent lay evidence that the Veteran's arthritis manifested to a compensable degree within one year of his 1977 separation from active duty.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge). Hence, the evidence preponderates against establishing that the Veteran is entitled to service connection on a presumptive basis for his current low back disability.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has alleged continuous low back pain since his injury in service, but there is no medical evidence linking symptoms he has experienced at various times over the years after service to his current low back disability.  

The Veteran contends that his low back disability is directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The etiology of degenerative changes affecting the lumbar spine is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Based on the June 2010 VA examination discussed above, the Board finds that service connection is not warranted for a low back disability.  Although the Veteran has been diagnosed with lumbar neuritis cervialgia, DDD, DJD, and mild osteophytosis, there is no probative evidence that shows that the Veteran's current low back disability is linked to his back complaints while in service.  After thoroughly reviewing the Veteran's service records, the VA examiner provided a negative nexus opinion, stating that the Veteran's low back disability was not caused by his military service, but is more likely than not related to his body habitus, work-related injury, and DJD from obesity and perhaps genetic predisposition.  The Board finds the evidence of post-service intercurrent events of two motor vehicle accidents in 2003 and 2004 as well as a work-related injury in 2004 and a June 2010 VA medical opinion attributing the Veteran's current low back disability to post-service events and not his time in service, to be more probative than the Veteran's lay statements.  The Board finds that the VA examiner's opinion is highly probative, especially given the lack of any medical opinion evidence to the contrary.

The preponderance of the evidence is against the claim for service connection for a low back disability and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


